Citation Nr: 1531722	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  07-18 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).
 
2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from July 1970 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2006 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).

In May 2009, pursuant to the Veteran's motion, the Board vacated its January 2009 decision that denied the above issues.  The Board again denied the above issues in May 2009.  Subsequently, the Veteran appealed both issues to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Order, the Court vacated the Board's May 2009 decision and remanded the matters to the Board for development consistent with the Joint Motion for Remand (JMR). 

The Board then in turn remanded these issues for further development in January 2012, specifically requesting additional VA treatment records be obtained and a VA examination be provided.  In a May 2014 decision, the Board denied entitlement to an increased rating for service-connected PTSD and remanded the issue of TDIU for further development and consideration.

In an April 2015 JMR, representatives for the Secretary and the Veteran agreed      to vacate the Board's May 2014 decision to the extent that it failed to grant an increased rating for his PTSD.

The issue of whether clear and unmistakable error was committed in the rating decision dated February 1, 2006 by "failing to consider and correctly apply the provisions of 38 C.F.R. § 3.156(c)" has been raised by the record in a January 2015 statement from the Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not  have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating entitlement to an increased rating for PTSD.

In June 2015 correspondence, the Veteran's attorney essentially noted that remand of the increased rating claim for PTSD is warranted because evidence being developed for the TDIU claim at the AOJ is pertinent to the increased rating claim.  The Board notes that one of the reasons the April 2015 JMR moved to remand the increased rating claim was for the Board to provide an adequate reasons and bases regarding the extent of the Veteran's work abilities.  Therefore, the increased rating claim for PTSD is inextricably intertwined with his TDIU claim and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

The AOJ last obtained the Veteran's VA treatment records in January 2014.  Accordingly, the Board finds that remand is also necessary to obtain recent          VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating since January 2014.  If there are no records, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  After the development requested above as well as    any additional development deemed necessary has been completed, the record should again be reviewed.  The pending claim of entitlement to an increased rating for PTSD is inextricably intertwined with TDIU claim; therefore, consideration of this issue should be deferred until the TDIU issue is either resolved or is prepared for appellate consideration.  If the benefits sought on appeal remain denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

